CASE, for injuries to the plaintiff's intestate upon a highway. Verdict for the plaintiff. The statement of claim filed by the plaintiff represented that the deceased and his horse and carriage *Page 592 
were thrown "over and down a bank on the westerly side of said highway at a point indicated by a stake between two large rocks, about 847 feet southerly from a point in said highway where a line running easterly on the west side of Lewis Loveland's house crosses said highway." The highway runs in a northerly and southerly direction, and Loveland's house is on the westerly side of it. The stake referred to stood on the westerly side of the road between two large rocks, at a distance of 860 feet from a point opposite Loveland's house. There was no controversy as to where the accident happened, and no claim that the officers of the town had any difficulty in finding it. From these facts the court found that the above statement as to the place of the accident was sufficient, and the defendants excepted. The exception was overruled. Carr v. Ashland,62 N.H. 665, 668; Robin v. Bartlett, 64 N.H. 426, 428. Other exceptions taken at the trial were not pressed.
CHASE, J., did not sit: the others concurred.